Order entered May 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00201-CV

              RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                                V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00390-B

                                            ORDER
       Before the Court is court reporter Robin N. Washington’s May 20, 2019 request for an

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than June 20, 2019.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE